EXHIBIT 10.5

Execution Version

SABINE CONSENT AND AGREEMENT

[Management Services Agreement]

THIS CONSENT AND AGREEMENT (this “Consent and Agreement”), dated as of
August 15, 2008, is made by and among CHENIERE LNG TERMINALS, INC., a Delaware
corporation (“Manager”), SABINE PASS LNG, L.P., a Delaware limited partnership
(“Sabine”), and The BANK OF NEW YORK MELLON, in its capacity as Collateral Agent
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”).

W I T N E S S E T H

WHEREAS, Sabine owns and is constructing a LNG receiving terminal in Cameron
Parish, Louisiana, featuring a regasification design capacity of approximately
4.0 billion cubic feet per day, two docks and five storage tanks (the
“Project”);

WHEREAS, on or about the date hereof, Cheniere Common Units Holding, LLC
(“Borrower”), an affiliate of Manager, will enter into a $250,000,000 secured
Credit Agreement, dated on or about the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
between Borrower, the loan parties signatory thereto and The Bank of New York
Mellon, in its capacity as Administrative Agent and Collateral Agent;

WHEREAS, Manager (as assignee of Sabine Pass LNG-GP, Inc.) and Sabine have
entered into that certain Management Services Agreement dated as of February 25,
2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Assigned Agreement”) pursuant to which the Manager agrees to provide
certain services in connection with the management of the Project; and

WHEREAS, as security for the obligations under the Credit Agreement, Manager has
assigned, pursuant to the security documents entered into among Manager, certain
affiliates of Manager and the Collateral Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Documents”),
all of its right, title and interest in, to and under, and granted a security
interest in, the Assigned Agreement to the Collateral Agent on behalf of the
secured parties identified therein (the “Secured Parties”).

NOW THEREFORE, as an inducement to the lenders to make the loans under the
Credit Agreement, and in consideration of other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

  1. Consent and Agreement.

(a) Sabine hereby acknowledges and irrevocably consents in all respects to the
assignment by Manager of all its right, title and interest in the Assigned
Agreement to the Collateral Agent as collateral security for the payment and
performance by the Borrower of the Borrower’s obligations under the Credit
Agreement and the performance of Manager’s obligations under the Security
Documents.



--------------------------------------------------------------------------------

(b) Sabine hereby acknowledges and irrevocably consents in all respects to the
right of the Collateral Agent, upon the occurrence and during the continuance of
an Event of Default under the Credit Agreement, to exercise and enforce all
rights of Manager under the Assigned Agreement in accordance with the terms of
the Assigned Agreement.

(c) Upon the exercise by the Collateral Agent of any of the remedies set forth
in and in accordance with the terms of the Credit Agreement and the Security
Documents, the Collateral Agent may assign its rights and interests and the
rights and interests of Manager under the Assigned Agreement, subject to clause
(h) hereof. Upon such assignment, the Collateral Agent shall be released from
any further liability under the Assigned Agreement or such new agreement to the
extent of the interest assigned.

(d) Sabine acknowledges and agrees that, notwithstanding anything to the
contrary contained in the Assigned Agreement, neither of the following events
shall constitute a default by Manager under the Assigned Agreement or require
the consent of Sabine: (i) the provision of the Services (as defined in the
Assigned Agreement) by a suitable operator by or on behalf of the Collateral
Agent following the occurrence and continuance of an event of default under the
Credit Agreement; or (ii) foreclosure or any other enforcement of the rights of
the lenders under the Credit Agreement or the Security Documents by the
Collateral Agent; provided that the actions taken pursuant to clauses (i) or
(ii) otherwise comply with applicable law.

(e) Notwithstanding anything to the contrary in the Assigned Agreement, Sabine
shall not, without the prior written consent of the Collateral Agent, cancel,
suspend performance under or terminate the Assigned Agreement unless Sabine
shall have delivered to the Collateral Agent written notice stating that it is
entitled to do so under the Assigned Agreement and that it intends to exercise
such right on a date no fewer than 30 days after the date of such notice in the
case of a payment default or 60 days after the date of such notice in the case
of any other default; provided that (i) such cure period shall be extended to
such longer period as may be reasonably required to cure such default if the
Collateral Agent or its assignee or designee has commenced and is diligently
pursuing appropriate action to cure such default (provided, however, that in no
event shall such extended period exceed an additional 30 days in the case of a
payment default or 60 days in the case of any other default) and (ii) if the
Collateral Agent or its designee or assignee is prohibited from curing any such
default by any process, stay or injunction issued by any governmental authority
or pursuant to any bankruptcy or insolvency proceeding or other similar
proceeding involving Manager, then such cure period shall be extended for the
period of such prohibition. Sabine’s notice shall specify the nature of the
default giving rise to its right to cancel, suspend performance under or
terminate the Assigned Agreement and Sabine shall permit Manager and/or the
Collateral Agent to cure such default. Nothing herein shall require the
Collateral Agent to cure any default of Manager under the Assigned Agreement or
to perform any act, duty or obligation of Manager under the Assigned Agreement,
but shall only give it the option to do so. It being understood that, in the
event the Collateral Agent cures any default of

 

2



--------------------------------------------------------------------------------

Manager under the Assigned Agreement, the Collateral Agent shall have no further
obligation to cure any subsequent default or to perform any act, duty or
obligation of Manager under the Assigned Agreement.

(f) Neither Sabine nor Manager shall, without the prior written consent of the
Required Lenders (as defined in the Credit Agreement), (i) enter into any
novation, material amendment or other material modification of the Assigned
Agreement, (ii) sell, assign or otherwise transfer any of its rights under the
Assigned Agreement, (iii) terminate, cancel or suspend its performance under the
Assigned Agreement (unless the applicable parties have given the Collateral
Agent notice and an opportunity to cure in accordance with clause (e) hereof),
(iv) consent to any assignment or other transfer by any other party of its
respective rights under the Assigned Agreement, except in connection with a
refinancing of the Loans made pursuant to the Credit Agreement or, to the extent
such assignment or transfer does not adversely affect the Lenders under the
Credit Agreement, a refinancing of the indebtedness created under the Sabine
Indenture or the issuance of Additional Notes (as defined in the Sabine
Indenture), or (v) consent to any voluntary termination, cancellation or
suspension of performance by any party under the Assigned Agreement.

(g) Sabine shall perform and comply with all material terms and provisions of
the Assigned Agreement to be performed or complied with by it for the benefit of
the Collateral Agent.

(h) Sabine acknowledges and agrees that the Collateral Agent shall not have any
liability or obligation under the Assigned Agreement as a result of this Consent
and Agreement, the Security Documents or otherwise, nor shall the Collateral
Agent be obligated or required to (i) perform Manager’s obligations under the
Assigned Agreement, except during any period in which the Collateral Agent has
assumed Manager’s rights and obligations under the Assigned Agreement pursuant
to clause (b) above, or (ii) take any action to collect or enforce any claim for
payment assigned under the Security Documents. For the avoidance of doubt,
Manager and Sabine agree that the payments to be made by Sabine to Manager under
the Assigned Agreement, or as otherwise provided for in this Consent and
Agreement, are conditioned upon the performance of Manager’s obligations under
the Assigned Agreement. Except as set forth above, neither the Collateral Agent,
its designee or assignee nor any other party secured by the Security Documents
shall be liable for the performance or observance of any of the obligations or
duties of Manager under the Assigned Agreement, including the performance by the
Collateral Agent or its designee or assignee of any cure of default permitted
pursuant to paragraph (b) above, and, except as set forth above, the assignment
of the Assigned Agreement by Manager to the Collateral Agent or its designee or
assignee pursuant to the Credit Agreement or the Security Documents shall not
give rise to any duties or obligations owing to Manager on the part of any of
the parties secured by the Credit Agreement or the Security Documents.

(i) If (i) the Assigned Agreement is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding involving
Manager or (ii) the Assigned Agreement is terminated as a result of any
bankruptcy or insolvency proceeding

 

3



--------------------------------------------------------------------------------

involving Manager, and if within 90 days after such rejection or termination,
the Collateral Agent or its designee or assignee shall so request and shall
certify in writing to Sabine that it intends to perform the obligations of
Manager as and to the extent required under the Assigned Agreement, Sabine shall
execute and deliver to the Collateral Agent or such designee or assignee a new
agreement (“new Assigned Agreement”), (A) pursuant to which new Assigned
Agreement Sabine shall agree to perform the obligations contemplated to be
performed by Sabine under the original Assigned Agreement and the Collateral
Agent or such designee or assignee shall agree to perform the obligations
contemplated to be performed by Manager under the original Assigned Agreement,
(B) which shall be for the balance of the remaining term under the original
Assigned Agreement before giving effect to such rejection or termination and
(C) which shall contain the same conditions, agreements, terms, provisions and
limitations as the original Assigned Agreement (except for any requirements
which have been fulfilled by Manager prior to such rejection or termination).
References in this Consent and Agreement to an “Assigned Agreement” shall be
deemed also to refer to the new Assigned Agreement.

(j) To the extent that any term or provision of this Consent and Agreement
constitutes a material amendment of the Assigned Agreement, within one
(1) Business Day of the execution hereof, Sabine hereby agrees to deliver a copy
of this Consent and Agreement to the Collateral Trustee under the Sabine
Indenture along with a certificate of an Authorized Officer (as defined in the
Sabine Indenture) certifying that the proposed amendment or termination could
not reasonably be expected to have a Material Adverse Effect (as defined in the
Sabine Indenture).

(k) Sabine shall deliver to the Collateral Agent at the address set forth on the
signature pages hereof, or at such other address as the Collateral Agent may
designate in writing from time to time to Sabine, concurrently with the delivery
thereof to Manager a copy of each material notice, request or demand (other than
such notices delivered in the ordinary course of business) given by Sabine to
Manager pursuant to the Assigned Agreement.

(l) Sabine hereby agrees that it shall not, nor shall it enter into any
agreement permitting Sabine to, set off, counter-claim or otherwise withhold any
payment owing under the Assigned Agreement on account of any amounts owed to
Sabine by any of Manager, the Collateral Agent or any of their respective
subsidiaries, affiliates, successors or permitted assigns.

(m) In a bankruptcy or insolvency proceeding involving Manager, nothing
contained herein shall affect or otherwise limit Sabine’s rights to assert
claims and interests against Manager in such proceeding and otherwise
participate as a creditor or party in interest in such proceeding.

2. Payments under the Assigned Agreement. Sabine shall pay all amounts (if any)
payable by it under the Assigned Agreement in the manner and as and when
required by the Assigned Agreement directly into the account specified on
Exhibit A hereto, or to such other person, entity or account as shall be
specified from time to time by the Collateral Agent to Sabine in writing.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties. Sabine hereby represents and warrants to the
Collateral Agent that:

(a) Sabine is a limited partnership duly formed and validly existing and in good
standing under the laws of the state of its jurisdiction of organization and is
duly qualified to do business and is in good standing in all jurisdictions where
necessary in light of the business it conducts and the property its owns and
intends to conduct and own.

(b) Sabine has the full limited partnership power, authority and right to
execute, deliver and perform its obligations hereunder and under the Assigned
Agreement. The execution, delivery and performance by Sabine of this Consent and
Agreement and the Assigned Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
limited partnership action on the part of Sabine. This Consent and Agreement and
the Assigned Agreement have been duly executed and delivered by Sabine and
constitute the legal, valid and binding obligations of Sabine enforceable
against Sabine in accordance with their respective terms, except as the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) the application of general principles of equity or law
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

(c) The execution, delivery and performance by Sabine of this Consent and
Agreement and the Assigned Agreement do not and will not (i) require any consent
or approval of the board of directors of the general partner of Sabine or any
partner in Sabine which has not been obtained, and each such consent or approval
that has been obtained is in full force and effect, (ii) violate any provision
of any law, rule, regulation, order, writ, judgment, decree, determination or
award having applicability to Sabine or any provision of the certificate of
limited partnership or limited partnership agreement of Sabine, (iii) conflict
with, result in a breach of or constitute a default under any provision of the
certificate of limited partnership or limited partnership agreement of Sabine or
other organizational documents or any other material agreement, lease or
instrument to which Sabine is a party or by which Sabine or its properties and
assets are bound or affected or (iv) result in, or require the creation or
imposition of, any lien upon or with respect to any of the assets or properties
of Sabine now owned or hereafter acquired.

(d) This Consent and Agreement and the Assigned Agreement (assuming the due
authorization, execution and delivery by, and binding effect on, the Collateral
Agent and Manager) are in full force and effect.

(e) There is no action, suit or proceeding at law or in equity by or before any
governmental authority, arbitral tribunal or other body now pending or to the
actual knowledge of Sabine, threatened against Sabine or any of its properties,
rights or assets which could reasonably be expected to (i) have a material
adverse effect on Sabine or its ability to perform its obligations hereunder or
under the Assigned Agreement or (ii) question the validity, binding effect or
enforceability hereof or of the Assigned Agreement or any action taken or to be
taken pursuant hereto or thereto or any of the transactions contemplated hereby
or thereby.

 

5



--------------------------------------------------------------------------------

(f) Sabine is not, to its actual knowledge after due inquiry, in default under
any covenant or obligation hereunder or under the Assigned Agreement. To the
actual knowledge after due inquiry of Sabine, Manager is not in default under
any covenant or obligation of the Assigned Agreement. To the actual knowledge
after due inquiry of Sabine, after giving effect to the assignment by Manager to
the Collateral Agent of the Assigned Agreement pursuant to the Security
Documents, and after giving effect to the acknowledgment of and consent to such
assignment by Sabine (as constituted by this Consent and Agreement), there
exists no event or condition that would constitute a default, or that would,
with the giving of notice or lapse of time or both, constitute a default under
the Assigned Agreement.

(g) Sabine is not a party to any netting or other arrangement that would permit
Sabine to set off amounts owing from any payor under the Assigned Agreement of
amounts owed to such payor by the counterparty or any of its subsidiaries,
affiliates successors or assigns under any other agreement or arrangement.

4. Miscellaneous.

(a) This Consent and Agreement shall be binding upon the successors and
permitted assigns of the parties hereto.

(b) No amendment or waiver of any provisions of this Consent and Agreement or
consent to any departure by Manager from any provisions of this Consent and
Agreement shall in any event be effective unless the same shall be in writing
and signed by the parties hereto.

(c) No failure on the part of the Collateral Agent or any of its agents or on
the part of Sabine to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege hereunder shall operate
as a waiver thereof (subject to any statute of limitations), and no single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

(d) THIS CONSENT AND AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
CONSENT AND AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF

 

6



--------------------------------------------------------------------------------

ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(e) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS CONSENT AND AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(f) This Consent and Agreement may be executed in one or more counterparts with
the same effect as if such signatures were upon the same instrument.

(g) If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the other Secured
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

(h) Headings appearing herein are used solely for convenience and are not
intended to affect the interpretation of any provision of this Consent and
Agreement.

(i) To the extent that any term or provision of this Consent and Agreement
constitutes a material amendment of the Assigned Agreement, such term or
provision shall not be effective until ten (10) Business Days after a copy of
this Consent and Agreement has been delivered to the Collateral Trustee under
the Sabine Indenture along with a certificate of an Authorized Officer (as
defined in the Sabine Indenture) certifying that the proposed amendment or
termination could not reasonably be expected to have a Material Adverse Effect
(as defined in the Sabine Indenture).

(j) This Consent and Agreement shall terminate upon the indefeasible payment in
full of all amounts owed under the Credit Agreement or upon the assignment of
the Assigned Agreement by Sabine in accordance with the terms of the Assigned
Agreement and this Consent and Agreement if the assignee executes and delivers
to the Collateral Agent a consent and agreement substantially similar to this
Consent and Agreement and in a form reasonably acceptable to the Collateral
Agent.

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned by its officer duly authorized has
caused this Consent and Agreement to be duly executed and delivered as of the
first date written above.

 

CHENIERE LNG TERMINALS, INC.,

    a Delaware corporation,

By:   /s/ Graham A. McArthur   Name: Graham A. McArthur   Title:   Treasurer
Address for Notices:

700 Milam Street

Suite 800

Houston, TX 77002

Attn: Don A. Turkleson

LNG Consent Agreement



--------------------------------------------------------------------------------

SABINE PASS LNG, L.P., By: Sabine Pass LNG- GP, Inc., its General Partner By:  
/s/ Graham A. McArthur   Name: Graham A. McArthur   Title:   Treasurer Address
for Notices:

700 Milam Street

Suite 800

Houston, TX 77002

Attn: Don A. Turkleson

LNG Consent Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK TRUST MELLON

    as Collateral Agent

By:   /s/ Robert D Hingston   Name: Robert D Hingston   Title:   Vice President

The Bank of New York Mellon

Corporate Trust Administration

101 Barclay Street, 8 W

New York, NY 10286

Fax: 212.815.5707

LNG Consent Agreement



--------------------------------------------------------------------------------

Exhibit A to

Consent and Agreement

PAYMENT INSTRUCTIONS

 

Bank:

   JPMorgan Chase Bank, N.A.

ABA#:

   021000021

Account Number:

   727110884

Reference:

   Cheniere LNG Holdings, LLC

Attention:

   Christopher Bonner, Client Service Professional-Sr.    (phone: 713-216-5965)

Exhibit A-1